Citation Nr: 0503144	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-27 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for scar, right cheek, 
status post squamous cell carcinoma excision. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel






INTRODUCTION

The veteran had active service from August 1941 to January 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

In response to a January 26, 2005 motion from the veteran's 
representative, this appeal has been advanced on the docket 
because of the veteran's age.  38 C.F.R.     § 20.900(c) 
(2004).


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his
claim, and all relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  There is an approximate balance of positive and negative 
evidence that does not satisfactorily prove or disprove that 
the veteran developed skin cancer as the result of exposure 
to sun during service as opposed to exposure to the sun 
during periods outside his service.  


CONCLUSION OF LAW

Scar, right cheek, status post squamous cell carcinoma 
excision was incurred in active service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303  (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
light of the full grant of benefits in this decision, it is 
clear that no further notification under the VCAA is 
necessary and no further assistance on VA's part is necessary 
to develop facts pertinent to the veteran's claim. 

In the veteran's application for compensation benefits filed 
in August 2002, he maintained that he developed skin cancer 
as the result of exposure to the sun while serving in the 
Southwest Pacific during World War II.   

The service medical records showed that no skin cancer was 
identified during service.  The January 1946 separation 
examination showed that the veteran's skin was clinically 
evaluated as normal.  The enlistment examination report noted 
that the veteran had red hair and blue eyes.  

The DD Form 214 showed that the veteran served in the Army 
Air Force with the 333rd Fighter Squadron.  His military 
occupational specialty was airplane maintenance technician.  
He served in the Southwest Pacific Theater of Operations from 
September 1945 to December 1945.

The December 2002 VA examination report showed that the 
claims file was not made available to the examiner.  The 
veteran reported that four to five years ago he developed a 
skin lesion on the right side of his face and right forearm 
that was completely excised by his local medical doctor and 
was diagnosed to have cancer.  The physical examination 
revealed a scar on the right maxillary region of his face and 
a scar of the right forearm.  The examiner diagnosed history 
of skin cancer on the right side of the veteran's face and 
right forearm, status post excision.  The examiner noted that 
there was no evidence of recurrence.  

Private medical records, that included records from Dr. 
G.J.M., St. Gabriel's Hospital, and Family Medical Center, 
noted treatment for several skin cancers. 

In a February 2003 statement, Dr. M.O., a VA physician, 
reported that she reviewed the claims file.  Dr. M.O. related 
that the veteran served in the South Pacific from September 
1945 to December 1945.  Dr. M.O. noted that prior to joining 
service, the veteran worked as a farm hand from 1935 to 1941.  
Dr. M.O. further noted that after service, the veteran worked 
in construction at least up to 1949, after which she could 
find no additional information.  Dr. M.O. related that 
service records indicated that the veteran had red hair and 
blue eyes.  Dr. M.O. noted that the veteran had a history of 
actinic keratoses, basal cell carcinoma, and squamous cell 
carcinoma.  Dr. M.O. explained that all of these disease 
processes were common and associated with exposure to the 
sun.  Dr. M.O. maintained that risk factors for the 
development of these skin cancers included fair skin, blond 
or red hair, light colored eyes, outdoor occupations or 
hobbies, and a childhood history of blistering sunburns.  Dr. 
M.O. noted that the veteran appeared to have been at high 
risk due to his coloring and outdoor occupations at a time 
when sunscreen was not available.  Dr. M.O. opined that the 
four months the veteran spent in the South Pacific 
contributed to his overall sun exposure, but likely to a 
lesser extent than his farm and construction work before and 
after service.  

In an April 2003 statement, Dr. G.J.M. reported that the 
veteran was recently diagnosed with recurrent squamous cell 
cancer on his face.  Dr. G.J.M. maintained that the veteran 
was exposed to direct sun while serving in the Pacific and in 
Florida during service.  Dr. G.J.M. opined that it was just 
as likely as not that this direct sun exposure contributed to 
his current condition.  

As a preliminary matter, the Board notes that it finds the 
veteran's statement that he was exposed to long hours of 
direct sun in the course of the performance of his service 
duties credible as this is consistent with the performance 
duties of an airplane maintenance technician.  Both Dr. M.O. 
and Dr. G.J.M. are in agreement that the veteran's exposure 
to direct sun during service likely contributed to his 
development of skin cancer associated with exposure to the 
sun.  Dr. M.O.'s medical opinion is based on an entire review 
of the records in the veteran's claims file and it is 
supported by a rationale.  At the very least, the veteran's 
in-service exposure to the sun contributed to his eventual 
development of skin cancer.  Therefore, the Board cannot 
conclude that the veteran's reported exposure to the sun 
prior to service alone caused the veteran's skin cancer.  The 
Board also cannot conclude that the veteran's reported 
exposure to the sun after service is an independent 
intervening cause that breaks any causal relationship between 
the in-service sun exposure and the subsequent development of 
skin cancer.  As such, the Board finds that there is an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove that the veteran 
developed skin cancer as the result of exposure to sun during 
service as opposed to exposure to sun during periods outside 
his service.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, service connection for a scar, right cheek, 
status post squamous cell carcinoma excision is granted. 


ORDER

Service connection for scar, right cheek, status post 
squamous cell carcinoma excision is granted. 



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


